EXHBIT 10.1

AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT

This Amendment No. 2 (this "Amendment") to the Securities Purchase Agreement
dated June 8, 2009 (individually the SPA, and with this Amendment and one
previous Amendment the "Agreement") is dated as of April 23, 2010, by and
between Oxygen Biotherapeutics, Inc., a Delaware corporation (the "Company"),
and JP SPC 1 Vatea, Segregated Portfolio (formerly Vatea Fund, Segregated
Portfolio), a Cayman Islands company (the "Investor"). All capitalized terms
used herein and not otherwise defined shall have the meaning ascribed to such
terms in the SPA.

WHEREAS, the SPA provides that the Investor will make additional investments in
the Company through the purchase of Common Stock, subject to the Company
achieving Milestones listed in Appendix A to the SPA.

WHEREAS, the parties have agreed on certain modifications to the Milestones and
other terms of the SPA in an Amendment dated September 1, 2009.

WHEREAS the parties wish to further amend the SPA and enter into this Amendment
to memorialize the changes and the Agreement between the parties.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

1. Appendix A to the SPA shall be deleted and the new Appendix A attached to
this Amendment inserted in lieu thereof.

2. Schedule 3.1(r) to the SPA is amended as follows:

a) Section 1(a) shall be deleted and replaced with the following:

"(a) Cash in amount equal to 10% of the payments paid at each closing where the
sum of the payment paid for Shares at that closing and the payments for all
Shares sold in closings prior to that closing, but prior to April 23, 2010 with
respect to which a cash fee was paid to Melixia, equals or exceeds US$5,000,000.
For Subsequent Closing occurring on, or after April 23, 2010 no cash fee shall
be due."

b) Section 1(b) shall be deleted and replaced with the following:

(b) Shares of the Company's restricted Common Stock in an amount equal to 5% of
the Shares issued at each closing prior to April 23, 2010, and 20% for closings
occurring on, or after April 23, 2010, rounded to the nearest whole share."

3. Except as otherwise specifically provided for in this Amendment, all of the
terms and provisions of the SPA remain in full force and effect. This Amendment
is one of the Transaction Documents and the Transaction Documents, together with
the appendices and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, appendices, and schedules.

5. This Amendment may be executed in two or more counterparts, all of which when
taken together with the Transaction Documents shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by image file attached to an email, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page or image file of the signature page were an
original thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
SPA to be duly executed by their respective authorized signatories as of the
date first indicated above.

OXYGEN BIOTHERAPEUTICS, INC.

By:

Name: Chris J. Stern

Title: Chief Executive Officer



JP SPC 1 VATEA, SEGREGATED PORTFOLIO

By:

Name: Gregory Pepin

Title: Managing Director



 

AMENDED

APPENDIX A



MILESTONES

The obligation of the Investors to purchase any of the Additional Commitment
Shares not previously purchased under Section 2.2 shall terminate on December
31, 2011; provided, however, the Investors are obligated to purchase any such
shares that are the subject of an Installment Notice given on or before that
date, even though the Subsequent Closing Date is after. Subsequent Closings
shall take place as follows:



    A first tranche of Additional Commitment Shares in the amount of US$ 500,000
    shall be purchased and the Subsequent Closing Date will occur on or before
    April 30, 2010.

    A second tranche of Additional Commitment Shares in the amount of US$
    500,000 shall be purchased and the Subsequent Closing Date will occur on or
    before May 30, 2010.

 1. The remaining additional Commitment Shares shall be purchased based on the
    following event-based, or time-based milestones:
    
    3a) Commitment Shares in the amount of US$3,500,000 shall be purchased on
    the earlier of (1) closing of a license or sales agreement with an aggregate
    value in excess of US$ 500,000 or (2) December 31, 2011. Multiple tranches
    and multiple earlier closings are possible. The Subsequent Closing Dates
    shall occur within sixty (60) days of the notice or the triggering event.
    
    3b) Commitment Shares in the amount of up to US$4,500,000 shall be purchased
    based on achievement of the following amended milestones:

Milestone

Weight

A. Commitment letter to the Company for direct research funding from the U.S.
Army in the amount of $2,000,000, or higher

0.33

B. Written license with unaffiliated party for distribution of a product
(Wundecyte, Wundecyte Bandage, Acnecyte, Rosacyte, etc) that provides for
license fee payments totaling US$1,000,000 within three months of contract date,
exclusive of royalties

0.33

C. Clinical Hold lifted for TBI trial by the FDA

0.33

At its own election, the Investor can choose to buy Commitment Shares for a
milestones, even when the milestone is not achieved. In that case, multiple
tranches and multiple earlier closings are possible. The Subsequent Closing
Dates shall occur within sixty (60) days of the notice or the triggering event.




 

 